Citation Nr: 0517424
Decision Date: 06/27/05	Archive Date: 09/19/05

DOCKET NO. 04-00 586                        DATE JUN 27 2005

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to a compensable evaluation for residuals of malaria.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a right leg disability.

4. Entitlement to service connection for a hip disability.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for arthritis.

7. Entitlement to service connection for a respiratory disability, claimed as due to exposure to asbestos.

8. Entitlement to service connection for basal cell carcinoma.



9. Whether new and material evidence has been submitted to reopen a claim for service connection for fungus.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. Following the January 2003 decision, in June 2004, the RO granted service connection for three issues that arose out of the January 2003 decision, i.e., entitlement to service connection for post-traumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss. Accordingly, these issues are no longer in appellate status.

The issue of entitlement to service connection for a bilateral hip disability as secondary to a left leg injury was the subject of a separate (appealable) decision in April 2004. Consequently, the service connection issue presently before the Board regarding a hip disability will be considered on a direct basis only.

The issue of entitlement to service connection for basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington:, DC.

-2


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of active malaria or any current residuals of malaria.

2. The veteran does not currently have diagnosed disabilities of the left leg, right leg and hip.

3. The veteran's hypertension and arthritis were not diagnosed until many years after service, and are not attributable to his active duty service.

4. A chronic respiratory disability, currently diagnosed as chronic obstructive pulmonary disease, was not manifested during the veteran's active duty service or for many years thereafter, nor is a current chronic respiratory disability otherwise related to active duty service, including any exposure to asbestos during such service.

5. A December 1945 RO decision denied the veteran's claim for service connection for fungus; the veteran did not appeal this decision and it is final.

6. The evidence added to the record since the December 1945 RO decision is not relevant; by itself or considered with previous evidence of record, it does not relate to an established fact necessary to substantiate the claim; it does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for malaria have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.88b, Diagnostic Code 6304 (2004).

2. A left leg disability was not incurred in or aggravated by the veteran's active duty service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

- 3 



3. A right leg disability was not incurred in or aggravated by the veteran's active duty service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4. A hip disability was not incurred in or aggravated by the veteran's active duty service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5. Hypertension was not incurred in or aggravated by the veteran's active duty service nor may hypertension be presumed to have been incurred in or aggravated by such service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

6. Arthritis not incurred in or aggravated by the veteran's active duty service nor may arthritis be presumed to have been incurred in or aggravated by such service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7. A respiratory disability, currently diagnosed as COPD, was not incurred in or aggravated by the veteran's active duty service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2004).

8. The December 1945 RO decision is final. 38 U.S.C.A. § 7105(c) (West 2002).

9. Evidence received since the December 1945 RO decision denying service connection for a fungus disability is not new and material; accordingly, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into

- 4



law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To
implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004". The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and. evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R.
§ 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.c. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, the appellant was provided notice of the VCAA in September 2002, which was prior to the January 2003 rating decision on appeal. Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify and assist the appellant in this case. In the September 2002 letter as well as the October 2003 statement of the case, and March 2005 supplemental statement of the case, the RO informed the appellant of the applicable laws and regulations including applicable provisions of the VCAA, the evidence needed to substantiate the claim, and which party wal) responsible for obtaining the evidence. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). The Board also notes that the September 2002 letter implicitly notified the claimant of the need to submit any pertinent evidence in his possession. In this regard, the claimant was repeatedly advised to identify any source of evidence and that VA would assist in requesting such evidence. The Board believes that a reasonable inference from such communication was that the claimant must also furnish any pertinent evidence that he may have and that the requirements of 38 C.F.R. § 3.159(b)(1) have been met.

- 5 



The Board also finds that all necessary development has been accomplished. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including requesting identified medical records and affording the veteran a VA examination. The appellant has not indicated that there exists any pertinent outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained. In fact, he indicated in an April 2005 statement that he had "no further evidence to submit, in [his] possession, or otherwise."

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384,394 (1993). The appeal is now ready to be considered on the merits.

II. Background

The veteran's service records show that his military occupational specialty was that of a heavy anti-aircraft artillery gun crewman. They also show that he was awarded 10 Combat Credit Points for his service and participated in the occupation of Woodlark Island from June 30, 1943, to July 1, 1943.

The veteran's service medical records include an October 1942 enlistment examination report showing normal clinical evaluations of the skin, spine and extremities, and respiratory and heart systems. The veteran's blood pressure reading was 122 (systolic) over 72 (diastolic). In December 1944, the veteran was treated for malaria.

The veteran's November 1945 separation examination report shows normal clinical evaluations of the skin, spine and extremities, and respiratory and heart systems. His blood pressure readings were 120/78 and 122/80. He had a negative chest x-ray report at separation.

- 6 



In December 1997, the veteran underwent a bilateral renal sonogram at Brownwood Regional Medical Center and had a noted history of peripheral vascular disease and hypertension. Results revealed a normal flow in the renal arteries at the hilus, although the origins could not be identified.

Private dermatology records in December 1998 include an impression of lichen . simplex chronicus forearms and seborrheic keratoses back.

In May 2000, the veteran reported to the emergency room of Brownwood Medical Center complaining of chest pain. Tests revealed chronic obstructive pulmonary disease (COPD) with chronic bronchial changes, but no active consolidation; and arteriosclerotic and/or hypertensive cardiovascular changes with good cardiac. compensation. According to the discharge summary, the veteran continued to smoke and had COPD. The summary also notes that he already had an abdominal aortic aneurysm resected, plus longstanding hypertension. His final diagnoses included chest pain, likely secondary to arteriosclerotic heart disease with angina, COPD, diffuse arteriosclerosis, status post-op abdominal aortic aneurysm resection and longstanding hypertension. Results of a chest x-ray performed in September 2000 revealed no active chest disease or adverse change since May 2000.

A January 2001 discharge summary from Brownwood Regional Medical Center indicates that the veteran lived on a ranch and had basically enjoyed good health. He was noted to have smoked for 70 years and had COPD. He also had diffuse vascular disease with previous abdominal aortic aneurysm resection and grafting with stents in both femoral arteries. Coronary artery stents had been recently placed at Baylor Medical Center. The veteran was presenting with a second episode of atrial fibrillation. Chest x-ray was remarkable for scattered rhonci. No wheezes or rales were heard. He was diagnosed as having atrial fibrillation with rapid ventricular rate.

In March 2001, the veteran was admitted to Brownwood Regional Medical Center with a three-hour history of atrial fibrillation. This was noted to be his third attack in the last five months. Final diagnoses included arteriosclerotic heart disease with previous stenting procedure, diffuse vascular disease with previous abdominal

- 7 



aortic aneurysm repair, and left femoral stent, moderate COPD, significant hypertension, tobacco abuse and peripheral vascular disease.

In July 2002, the veteran filed a claim for service connection for multiple disabilities. He stated that his fungus condition began in a combat area on New Britain Isle, Cape Glouster in 1943. He said this was also where he contracted malaria and has suffered two attacks a year ever since. He said it was also at this point that he injured his left leg when a wall of ammunition boxes filled with 90mm artillery shells fell onto and crushed his left knee and leg. He said a corpsman who was en route to the beach landing looked at his leg and gave him some pain pills. He said he has had problems with this leg ever since including swelling and circulation problems. He remarked that this injury caused a secondary right leg sciatic problem due to him favoring his left leg.

During a December 2002 VA examination, the veteran reported "bouts of malaria" from service to present. He said he develops 100-102 degree fevers, chills and sweats. He said after the fever goes away his skin flakes off and he gets dandruff. He also experiences fatigue. He said he usually experiences two episodes per year and they usually occur in May and August of each year. The examiner diagnosed the veteran as having history of malaria first diagnosed in 1942 while in combat. He said he was unaware of any literature that would support a diagnosis of chronic malaria lasting from "1942 to the present." He indicated that he made no diagnosis of malaria or residuals thereof at present.

During a Decision Review Officer Informal Hearing Conference in April 2004, the veteran said that he continued to have relapses of malaria and had been given a prescription for quinine by Dr. Martinez. He said that he would submit copies of treatment records for malaria residuals by Dr. Martinez.

On file is a May 2004 letter from Jose A. Martinez, M.D., who said that the veteran was treated for malaria with recurrent attacks and controlled with quinine sulfate.

On a medical summary from Samuel G. Benson, M.D., Ph.D., dated in May 2004, Dr. Benson said that he conducted a psychiatric examination of the veteran in May

- 8 



2004. The summary reflects diagnoses of malaria, arthritis, asbestos exposure and fungus.

A VA contract examination in December 2004 shows that the veteran had eccymosis over the dorsum of the hands. Examination of the lower extremities revealed no signs of abnormal weight bearing and no limited function of standing and walking. Blood pressure readings were 156/56, 160/76 and 160/76. Malaria smears revealed "no plasmodium seen." Regarding malaria, the examiner said that the diagnosis was unchanged and "currently quiescent". He also diagnosed the veteran as having anemia, etiology unknown, and proteinuria, etiology unknown.

III. Analysis

A. Increased Rating for Malaria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2004). Separate diagnostic codes identify the various disabilities.

Under Diagnostic Code 6304, a 100 percent disability rating is warranted for malaria as an active disease. Relapses must be confirmed by the presence of malarial parasites in blood smears. Thereafter, residuals such as liver or spleen damage are rated under the appropriate system. 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2004).

Upon review, the Board finds that a compensable evaluation is not warranted for the veteran's service-connected malaria. The December 2002 VA examiner stated that he was unaware of any literature that would support a diagnosis of chronic malaria lasting from "1942 to the present", and said he was not making a diagnosis of malaria or residuals thereof at present. The December 2004 contract examiner said that the diagnosis of malaria was unchanged and was "currently quiescent". Although Dr. Martinez stated in May 2004 that the veteran was treated for malaria with recurrent attacks and controlled with quinine sulfate, there is no medical

- 9 



evidence showing the presence of malaria parasites in blood smears which is required for a 100 percent rating. In fact, the recent December 2004 contract examination report shows that no plasmodium was seen on malaria smears. In view of this and the fact that the medical evidence does not demonstrate current residuals of malaria, a compensable rating for malaria is not warranted either for residuals of malaria or as an active disease. 38 C.F.R. § 4.88b, Code 6304.

The preponderance of the evidence is against the veteran's claim for an increased, compensable, rating for malaria. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002).

B. Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service. 38 U.S.C.A. § 1110. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307,3.309. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may also be granted for disability proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of

- 10



service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b).

Left Leg/Right Leg/Hip

The veteran asserts that he injured his left leg in service in 1943 during a combat operation when large boxes of 90-mm artillery shells fell on the leg and crushed it. He said he was given pain pills by a corpsman who told him to "do your best, I have priority landing injuries." His service medical records do not document an injury to his left leg or show any complaints or treatment related to the left leg, right leg, or hip.

Postservice medical evidence is likewise devoid of disabilities of the left leg, right leg or hip. This evidence includes a December 2002 VA examination report and a December 2004 VA contract examination.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110. Accordingly, by following the provisions of 38 U.S.C.A. § 1154(b), even if the Board were to assume that the veteran injured his left leg during combat when a wall of ammunition boxes fell on this leg, his November 1945 separation examination report does not show or document any left leg abnormalities, and postservice medical evidence likewise fails to demonstrate any current left leg disability, right leg disability or hip disability. The provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between a current condition and service. See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

- 11 



Although the veteran has asserted that his inservice left leg injury caused circulatory problems in his legs, there is no evidence that he has a left leg disability manifested by circulatory problems. Rather, postservice medical evidence reflects diagnoses of severe peripheral vascular disease, including a May 2000 record diagnosing the veteran as having diffuse vascular disease status postop abdominal aortic aneurysm resection.

The veteran's own belief that he has current has left leg, right leg and hip disabilities related to service does not constitute competent evidence of this since, as a layman, he lacks the medical expertise to make determinations regarding medical matters. See Espiritu v. Derwinski, 2 Vet. App. 492,494-95 (1992).

Based on the foregoing, the Board finds that the claims for service connection for disabilities of the right leg, left leg, and hip must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).

Hypertension and Arthritis

Medical records document that the veteran has longstanding hypertension. However, this diagnosis is not noted in the veteran's service medical records, including his November 1945 separation examination report which reflects blood pressure readings of 120/78 and 122/80. This diagnosis is also not noted within one year of the veteran's service. In fact, the first diagnosis of hypertension in the claims file is not noted until many years after service, in 1997.

The veteran has asserted that his hypertension is related to his service-connected post-traumatic stress disorder, but there is no medical evidence that supports this assertion. The veteran's own belief as to a nexus between his current hypertension and service or a service-connected disability does not constitute competent evidence of such a link since, as a layperson, he is not professionally qualified to offer a

- 12 


diagnosis or suggest a possible medical etiology for a diagnosis. See Espiritu v. Derwinski, 2 Vet. App'. 492, 494-95 (1992)).

As for arthritis, this disability is not found in the veteran's service medical records, and a clinical evaluation of his spine and extremities, to include the bones, during his November 1945 discharge examination was normal. Moreover, the only postservice medical evidence reflecting this diagnosis is a May 2004 psychiatric examination report from Samuel G. Benson, M.D., Ph.D. There is no other medical evidence showing this disability, including treatment records or physical examination reports. Furthermore, according to a VA contract examiner in December 2004, the veteran had an unremarkable evaluation of the musculoskeletal system. Nonetheless, even assuming that the veteran presently has arthritis, there is simply no medical evidence relating this disability to service or within one year of service.

Inasmuch as the medical does not establish a link between the veteran's hypertension and/or arthritis and service or a service-connected disability, the claim for service connection for these disabilities must be denied. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A § 5107(b).

Respiratory Disability Claimed as Due to Asbestos Exposure

There is no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure. McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993). Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims. See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1 (M21-1), Part VI, Par. 7.21.

- 13 



The VA General Counsel has held that these M2l-l guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases. VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine whether military. records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure. Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M2l-1, Part VI, Par. 7.2l(b). This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease. The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. Veterans Benefits Administration Manual M21-l, part VI, paragraph 7.2l(a)(1).

QAs a starting point, the veteran's service medical records are devoid of complaints or treatment for respiratory problems, and his separation examination report shows no complaints, findings, or diagnoses, related to respiratory problems. In fact, findings show that the veteran had a normal clinical evaluation of the respiratory system as well as normal chest x-rays.

The veteran attributes his respiratory disability, namely chronic obstructive pulmonary disease (COPD), to asbestos exposure in service. As far as exposure, the veteran said that he was exposed to asbestos on board his Navy ship and in his barracks. There is no direct evidence that supports asbestos exposure in service. Nonetheless, even assuming without deciding that the veteran was exposed to asbestos in service, there is no medical evidence that the veteran has developed

- 14



asbestosis, the condition caused by the inhalation of asbestos fibers, or any other lung disability indicative of asbestos exposure.

The first postservice medical evidence reflecting respiratory problems is not dated until many years after service, in 2000. Hospital records in May 2000 reflect a diagnosis of COPD, but no clinical or radiographic evidence of asbestosis was found. A chest x-ray performed in January 2001 showed that the lungs remained clear and there was no consolidation, mass or atelectoasis identified nor were pleural plaques seen to correlate with the veteran's asbestos exposure. Lungs were also found to be clear on a March 2001 chest x-ray report. These reports also note the veteran's longstanding history of tobacco abuse noted to be over 50 years. The veteran reported on a March 2001 consultation report that he was down to a half a pack a day.

Based upon a comprehensive review of the record, the Board finds that the evidence does not demonstrate that the veteran's respiratory disability, namely COPD, is due to an injury or disease incurred in, aggravated by, or otherwise related to service, including exposure to asbestos.

The veteran's belief that he has COPD due to service does not constitute probative evidence of such a fact since the resolution of issues which involve medical knowledge, such as the diagnosis of disability and determination of medical etiology, must be addressed by medically trained individuals. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, while the evidence shows that the veteran does suffer from current chronic respiratory disability, diagnosed as COPD, the preponderance of the evidence is against a finding that this disability was manifested during service or for many years thereafter, or that it is in any manner related to his active duty service. The Board is therefore compelled to conclude that service connection for a respiratory disability is not warranted. In making this determination, the Board has considered the provisions of38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

- 15 



New and Material Evidence

The RO originally denied the appellant's claim for service connection for a fungus disability in December 1945. As the appellant did not perfect an appeal of that decision by filing a timely substantive appeal, that decision became final. See. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200,20.1103. However, under pertinent law and VA regulations, VA may reopen and review a claim that has been previously denied if new and material evidence is received. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001. This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 66 Fed. Reg. 45630 (2001) (codified as amended at
38 C.F.R. § 3.156(a". This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001. ld. As the appellant in this case filed an application to reopen a claim for service connection for a fungus disability in July 2002, the revised version of § 3.156 is applicable in this appeal.

The evidence on file at the time of the December 1945 adverse rating decision included the veteran's service medical records which are devoid of complaints or treatment for a skin disability. These records also show that the veteran had a normal evaluation of his skin at his separation examination in November 1945.

- 16 


The evidence received after the December 1945 decision includes a December 1998 impression of lichen simplex chronicus forearms and seborrheic keratosis back, and a December 2004 finding of ecchymosis over the dorsum of the hands.

The medical evidence received after the December 1945 rating decision is new, but it is not material. That is, there is no evidence relating these findings many years after service to service. This is especially pertinent in view of the absence of any medical evidence suggesting a chronic skin disability.

In summary, the veteran has provided no new and material evidence that his postservice dermatology findings were incurred in service or are otherwise related to service. Evidence received subsequent to the RO's December 1945 rating decision does not, either by itself or in connection with other evidence of record, raise a reasonable possibility of substantiating the service connection claim for a fungus disability. As such, the evidence received subsequent to the RO's December 1945 rating decision is not "new and material" as contemplated by 3 8 C.F .R. § 3 .156( a), and provides no basis to reopen the veteran's claim of entitlement to service connection for a fungus disability. 38 U.S.C.A. § 5108.

ORDER

A compensable rating for malaria is denied.

Service connection for a left leg disability is denied.

Service connection for a right leg disability is denied.

Service connection for a hip disability is denied.

Service connection for hypertension is denied.

Service connection for arthritis is denied.

- 17 



Service connection for a respiratory disability, claimed as due to exposure to asbestos is denied.

The application to reopen a claim for service connection for a fungus disability is denied.

REMAND

The veteran has attributed his four skin cancer surgeries to extreme sun exposure in the South Pacific. His service records show that he served in the Pacific theater of operations during World War II, from January 1943 to August 1945, as a heavy anti-aircraft artillery gun crewman. Service medical records do not show any treatment of a skin disorder during service. The veteran asserts that exposure to the intense tropical sun in the Pacific contributed to his postservice diagnosis of skin cancer and related surgeries. Post-service medical evidence clearly shows a diagnosis of basal cell carcinoma. Accordingly, a VA examination and etiology opinion should be obtained in this case. See 38 U.S.C.A. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Also, despite the veteran's assertions of undergoing four surgeries for skin cancer, his claims file contains records pertaining to only one surgery, in December 1998. This was performed for the removal of a basal cell carcinoma, left forehead. Incidentally, these records note that the veteran had a skin cancer previously removed from the right pinna. Thus, the RO should make another attempt to obtain all outstanding records related to the veteran's skin cancer treatment, including the reported surgeries. 38 U.S.C.A. § 5103A(b).

Accordingly, this claim is REMANDED for the following action:

1. The RO should ask the veteran to identify all treatment for his skin cancer, to include the dates and places where surgery was performed. The RO should then assist the veteran in obtaining any identified evidence by following the procedures set forth in

- 18 



38 C.F.R. § 3.159 (2004). The RO should notify the veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. The RO should schedule the veteran for a VA examination by a specialist in dermatology to determine whether the post-service skin carcinomas, or actinic keratoses, were caused by the veteran's sun exposure while serving aboard ship in the South Pacific during the period from January 1943 to August 1945. The veteran's claims folder must be reviewed by the examiner and the examiner should be asked to opined as to whether it is at least as likely as not (i.e., 50 percent degree of probability or greater), that the veteran's diagnosed skin cancer is causally related to sun exposure during service.

3. After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record in its entirety and determine if the veteran's claim for service connection for basal cell carcinoma can be granted. The veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 19 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

- 20




